     Case 2:18-cv-00616-MCE-CMK Document 29 Filed 06/16/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10                                 SACRAMENTO DIVISION
11 SECURITIES AND EXCHANGE                       Case No. 2:18-cv-00616-MCE-CMK
   COMMISSION,
12                                               ORDER GRANTING REQUEST TO
            Plaintiff,                           SUBSTITUTE DOCUMENTS
13
        v.
14
   MCKINLEY MORTGAGE CO. LLC et                  Ctrm: 7
15 al.,                                          Judge Hon. Morrison C. England
16                   Defendants.
17
18             The Request to Substitute Documents submitted by Krista L. Freitag, engaged
19 through E3 Realty Advisors, Inc. to serve as the Independent Manager/Monitor (the
20 "Monitor") for Defendant McKinley Mortgage Co. LLC, McKinley Mortgage
21 Company, LLC, and their respective subsidiaries and affiliates, in connection with
22 her recently filed Motion for Order Authorizing and Approving Sale of Loan
23 Portfolio, Free and Clear of Liens and Encumbrances (the "Motion") [ECF No. 22,
24 et seq.], having been considered by this Court and good cause appearing therefor,
25 this Court ORDERS as follows:
26             1.    The Monitor's Request to Substitute Documents is GRANTED; and
27             2.    The Amended Proof of Service attached as Exhibit A to the Monitor's
28 Request to Substitute Documents SHALL BE SUBSTITUTED in the Court's record


     1196263.01/LA
     Case 2:18-cv-00616-MCE-CMK Document 29 Filed 06/16/20 Page 2 of 2


1 for ECF. No. 22-4 (the original proof of Service filed in connection with the
2 Monitor's Motion), including on the Court's publicly available docket.
3              IT IS SO ORDERED.
4 Dated: June 16, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     1196263.01/LA                          -2-
